As filed with the Securities and Exchange Commission on February 27, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-09088) Empiric Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX 78759 (Address of principal executive offices) (Zip code) Mark A. Coffelt 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX 78759 (Name and address of agent for service) 800-880-0324 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2008 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. Empiric Core Equity Fund Schedule of Investments December 31, 2007 (Unaudited) Market Shares Value COMMON STOCKS - 82.23% Consumer Discretionary - 0.13% Media - 0.13% PT Multimedia-Servicos de Telecomunicacoes e Multimedia, SGPS, SA - ADR * ^ 6,866 95,872 Total Consumer Discretionary (Cost $86,114) 95,872 Consumer Staples - 9.06% Agricultural Products - 0.94% Corn Products International, Inc. 4,000 147,000 Darling International Inc. * 45,000 520,200 667,200 Brewers - 1.95% Compania Cervecerias Unidas S.A. - ADR ^ 38,700 1,383,912 Distillers & Vintners - 2.16% Diageo PLC - ADR ^ 17,900 1,536,357 Packaged Foods & Meats - 0.32% Sadia S.A. - ADR ^ 4,000 228,800 Soft Drinks - 3.69% Coca-Cola Femsa S.A.B de C.V. - ADR ^ 39,300 1,936,704 PepsiCo, Inc. 9,000 683,100 2,619,804 Total Consumer Staples (Cost $4,740,943) 6,436,073 Energy - 10.82% Oil & Gas Equipment & Services - 3.60% Acergy S.A. - ADR ^ 52,260 1,148,153 Compagnie Generale de Geophysique-Veritas - ADR * ^ 11,000 616,550 Schlumberger Ltd. ^ 8,000 786,960 2,551,663 Oil & Gas Exploration & Production - 0.62% Canadian Natural Resources Ltd. ^ 6,000 438,840 Oil & Gas Integrated - 5.62% ChevronTexaco Corp. 3,000 279,990 ConocoPhillips 4,000 353,200 Exxon Mobil Corp. 11,000 1,030,590 Golar LNG Ltd. ^ 13,000 287,560 Norsk Hydro ASA - ADR ^ 6,000 85,748 Petro-Canada ^ 5,000 268,100 StatoilHydro ASA - ADR ^ 16,173 493,600 Suncor Energy, Inc. ^ 11,000 1,196,030 3,994,818 Oil & Gas Refining & Marketing - 0.98% Sasol Ltd. - ADR ^ 14,000 692,580 Total Energy (Cost $7,564,402) 7,677,901 Financials - 8.56% Diversified Banks - 2.53% Australia & New Zealand Banking Group Ltd. - ADR ^ 10,900 1,314,060 Wells Fargo & Co. 16,000 483,040 1,797,100 Diversified Financial Services - 2.98% Banco Bilbao Vizcaya Argentaria SA - ADR ^ 52,000 1,261,000 Credicorp Ltd. ^ 3,000 228,900 ING Groep NV - ADR ^ 16,000 622,560 2,112,460 Life & Health Insurance - 3.05% Aegon NV - ADR ^ 51,000 894,030 Prudential Financial, Inc. 7,000 651,280 Prudential PLC - ADR ^ 21,500 615,760 2,161,070 Total Financials (Cost $5,577,947)) 6,070,630 Health Care - 0.47% Pharmaceuticals - 0.47% Johnson & Johnson 5,000 333,500 Total Health Care (Cost $318,125) 333,500 Industrials - 11.36% Aerospace & Defense - 4.62% Astronics Corp. * 9,000 382,500 Cae, Inc. ^ 60,000 802,200 Lockheed Martin Corp. 12,000 1,263,120 Precision Castparts Corp. 3,000 416,100 Triumph Group, Inc. 5,000 411,750 3,275,670 Construction & Engineering - 3.52% Chicago Bridge & Iron Co. NV ^ 13,000 785,720 Foster Wheeler Ltd. * ^ 2,000 310,040 McDermott International, Inc. * ^ 5,000 295,150 Meadow Valley Corp. * 22,007 280,149 Michael Baker Corp. * 13,000 534,300 Perini Corp. * 7,000 289,940 2,495,299 Environmental Services - 0.32% Waste Management, Inc. 7,000 228,690 Industrial Conglomerates - 0.46% ABB Ltd. - ADR ^ 1,700 48,960 General Electric Co. 7,500 278,025 326,985 Industrial Machinery - 0.50% Lincoln Electric Holdings, Inc. 5,000 355,900 Machinery Construction & Farming - 0.84% CNH Global NV ^ 9,000 592,380 Marine - 1.10% Navios Maritime Holdings, Inc. ^ 57,000 698,250 Stealthgas, Inc. ^ 6,107 82,933 781,183 Total Industrials (Cost $7,725,154) 8,056,107 Materials - 20.30% Chemicals Agricultural & Fertilizers - 10.75% Agrium Inc. ^ 20,000 1,444,200 CF Industries Holdings, Inc. 14,000 1,540,840 Mosaic Co. * 19,000 1,792,460 Potash Corporation of Saskatchewan ^ 8,000 1,151,680 Syngenta AG - ADR ^ 25,000 1,266,500 Terra Nitrogen Co. LP 3,000 448,590 7,644,270 Diversified Chemicals - 1.48% BASF SE - ADR ^ 7,100 1,051,137 Diversified Metals & Mining - 4.57% BHP Billiton Ltd. - ADR ^ 11,000 770,440 Cia de Minas Buenaventura S.A. - ADR ^ 21,000 1,188,600 Cia Vale do Rio Doce - ADR ^ 24,000 784,080 Freeport-McMoRan Copper & Gold, Inc. 5,000 512,200 3,255,320 Gold - 0.44% Yamana Gold Inc. * ^ 24,000 313,451 Steel - 3.06% Cia Siderurgica Nacional S.A. - ADR ^ 3,000 268,710 POSCO - ADR * ^ 9,700 1,458,977 Tenaris SA - ADR ^ 10,000 447,300 2,174,987 Total Materials (Cost $10,232,433) 14,439,165 Technology - 3.49% Application Software - 0.50% SAP AG - ADR ^ 7,000 357,350 Computer Hardware - 1.76% Dell, Inc. * 51,000 1,250,010 Data Processing Services - 0.63% CyberSource Corp. * 25,000 444,250 Home Entertainment Software - 0.47% Shanda Interactive Entertainment Ltd. - ADR * ^ 10,000 333,400 Internet Software & Services - 0.13% Internet Gold-Golden Lines Ltd. * ^ 7,807 92,903 Total Technology (Cost $2,323,617) 2,477,913 Telecommunication Services - 11.67% Integrated Telecommunication Services - 4.46% BT Group PLC - ADR ^ 18,000 970,560 Philippine Long Distance Telephone Co.- ADR ^ 7,000 530,040 Portugal Telecom, SGPS, SA - ADR^ 39,000 507,780 Royal KPN NV - ADR ^ 36,600 664,290 Telecomunicacoes de Sao Paulo - ADR ^ 19,000 483,550 3,156,220 Wireless Telecommunication Services - 7.21% Mobile Telesystems - ADR * ^ 11,000 1,119,690 Partner Communications Co. Ltd. - ADR ^ 11,000 242,880 SK Telecom Co., Ltd. - ADR * ^ 20,000 596,800 Telemig Celular Participacoes S.A. - ADR ^ 7,000 393,050 Turkcell Iletisim Hizmet AS - ADR ^ 14,000 385,980 Vimpel-Communications - ADR ^ 16,000 665,600 Vivo Participacoes S.A. - ADR ^ 48,000 262,560 Vodafone Group PLC New - ADR ^ 39,000 1,455,480 5,122,040 Total Telecommunication Services (Cost $7,233,104) 8,278,260 Utilities - 6.37% Electric Utilities - 3.09% Enel SpA - ADR^ 6,000 356,814 Korea Electric Power Corp. - ADR * ^ 41,000 854,850 National Grid Transco PLC - ADR ^ 11,800 984,710 2,196,374 Independent Power Producers - 0.38% Suez SA - ADR ^ 3,950 268,837 Water Utilities - 2.90% Cia de Saneamento Basico do Estado de Sao Paulo - ADR ^ 7,500 352,500 Veolia Environnement - ADR ^ 18,800 1,710,424 2,062,924 Total Utilities (Cost $2,899,659) 4,528,135 TOTAL COMMON STOCKS (Cost $48,701,498) 58,393,556 EXCHANGE TRADED FUNDS - 0.47% IShares MSCI Pacific Ex-Japan Index Fund 2,000 308,560 IShares MSCI Singapore Index Fund 2,200 30,338 TOTAL EXCHANGE TRADED FUNDS (Cost $171,430) 338,898 Principal Market Amount Value SHORT-TERM INVESTMENTS - 16.31% Commercial Paper - 9.97% American Express, 2.102%, 01/02/2008 $ 3,541,000 3,540,793 General Electric Capital, 2.352%, 01/02/2008 3,541,000 3,540,769 7,081,562 Variable Rate Demand Notes# - 6.34% American Family Financial Services, 4.943% $ 3,427,939 $ 3,427,939 Wisconsin Corporate Central Credit Union, 4.99% 1,070,134 1,070,134 4,498,073 TOTAL SHORT TERM INVESTMENTS (Cost $11,579,635) 11,579,635 Total Investments (Cost $60,452,563) - 99.01% $ 70,312,089 Other Assets in Excess of Liabilities - 0.99% 705,342 TOTAL NET ASSETS - 100.00% $ 71,017,431 Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non-Income Producing ^ Foreign Issued Security # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates.The rate shown are as of December 31, 2007. The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows**: Cost of investments $ 60,452,563 Gross unrealized appreciation 11,045,130 Gross unrealized depreciation (1,185,604) Net unrealized appreciation $ 9,859,526 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Empiric Core Equity Fund Schedule of Securities Sold Short December 31, 2007 (Unaudited) Shares Value 99 Cents Only Stores * 39,000 $ 310,440 AC Moore Arts & Crafts, Inc. * 31,274 430,017 AMERCO * 22,000 1,444,960 Asset Acceptance Capital Corp. 58,000 603,780 Avis Budget Group, Inc. * 35,600 462,800 Beacon Roofing Supply, Inc. * 85,000 715,700 Bluegreen Corp. * 4,700 33,793 Builders FirstSource, Inc. * 146,000 1,054,120 Casual Male Retail Group Inc. * 45,000 233,100 Champion Enterprises, Inc. * 189,690 1,786,880 Citi Trends Inc. * 20,000 308,800 Collective Brands, Inc. * 44,000 765,160 CompuCredit Corp. * 34,000 339,320 Dillard's Inc. 32,000 600,960 DSW Inc. * 48,000 900,480 Entravision Communications Corp. * 48,000 375,840 FirstFed Financial Corp. * 20,000 716,400 Gaylord Entertainment Co. * 8,000 323,760 Green Mountain Coffee Roasters, Inc. * 21,000 854,700 Griffon Corp. * 74,000 921,300 J. Crew Group, Inc. * 12,000 578,520 Jo-Ann Stores, Inc. * 31,600 413,328 KBW Inc. * 39,000 998,010 Lodgian, Inc. * 37,200 418,872 Luby's, Inc. * 47,300 480,568 MarineMax, Inc. * 84,307 1,306,759 Marten Transport, Ltd. * 96,400 1,344,780 Morgans Hotel Group * 18,000 347,040 New York & Company, Inc. * 61,600 393,008 NVR, Inc. * 2,000 1,048,000 Pacific Sunwear of California, Inc. * 68,000 959,480 Palm Harbor Homes, Inc. * 37,306 393,578 Quicksilver, Inc. * 64,000 549,120 Retail Ventures, Inc. * 73,600 374,624 Smurfit-Stone Container Corp. * 33,000 348,480 The Steak n Shake Co. * 22,862 249,196 Sturm, Ruger & Company, Inc. * 113,000 935,640 Syms Corp. 24,783 374,223 Thomas Weisel Partners Group, Inc. * 48,444 665,136 Toll Brothers, Inc. * 30,000 601,800 USA Truck, Inc. * 47,000 723,800 West Marine, Inc. * 35,000 314,300 Zale Corp. * 17,000 273,020 Total Securities Sold Short (Proceeds $27,841,829) $ 27,273,592 Footnotes * Non-Income Producing Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Empiric Funds, Inc. By (Signature and Title) /s/Mark A. Coffelt Mark A. Coffelt, President Date2/27/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Mark A. Coffelt Mark A. Coffelt, Chief Executive Officer and Chief Financial Officer Date 2/27/08
